Citation Nr: 1526338	
Decision Date: 06/22/15    Archive Date: 06/30/15	

DOCKET NO.  12-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to October 8, 2004, for the award of service connection and assignment of a 100 percent rating for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, to include on the basis of clear and unmistakable error (CUE) in an October 2002 rating decision.  

(The issue of whether a July 2008 decision of the Board of Veterans' Appeals that denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection should be revised or reversed on the grounds of CUE is addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction, to include on the basis of CUE in an October 2002 rating decision.  

For purposes of clarification, no other issues are in appellate status.  In a December 2010 rating decision, service connection was established for mood and anxiety disorders, for which an initial 30 percent rating was granted effective from April 2010.  The Veteran filed a timely Notice of Disagreement in December 2011.  In a May 2012, the Veteran indicated that he wished to withdraw the issue from further appellate consideration.  Accordingly, as the appeal process was never completed, the matter need not be formally dismissed herein.  

In June 2014, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the time of the hearing, the issue was characterized as whether a July 2008 decision of the Board of Veterans' Appeals that denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection should be revised or reversed on the grounds of CUE.  That specific issue was separately docketed as required in cases involving the Board's original jurisdiction and is the subject of a decision which will be issued separately.  

In conjunction with his claim for an earlier effective date, the Veteran also provided arguments at the June 2014 hearing relating to error in the October 2002 rating action initially denying service connection for retroperitoneal fibrosis.  As such, the Board has characterized the claim as annotated on the title page and notes that the RO has adjudicated the claim under this theory of entitlement, as shown by the October 2011 rating decision on appeal and May 2012 Statement of the Case.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Veteran's Benefits Management System (VBMS) and Virtual VA files associated with the Veteran.  A review of the documents in those files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final October 2002 rating decision, the RO denied service connection for retroperitoneal fibrosis.  

2.  Service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection was established in a January 2007 rating decision, for which a 100 percent evaluation was assigned effective October 8, 2004, the date of the successful claim to reopen.  

3.  In a final July 2008 decision the Board denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection. 

4.  In April 2011, the Veteran filed a claim seeking an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, to include on the basis of CUE in an October 2002 rating decision that denied service connection for retroperitoneal fibrosis.  

5.  In denying the service connection claim for retroperitoneal fibrosis, the October 2002 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and no undebatable error is shown that would have manifestly changed the outcome.

6.  The April 2011 correspondence represents a freestanding claim for an earlier effective date for the grant of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision in which the RO denied service connection for retroperitoneal fibrosis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].  

2.  The criteria for the revision or reversal of the October 2002 rating decision that denied service connection for retroperitoneal fibrosis on the grounds of CUE have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2014).

3.  The claim of entitlement to an effective date prior to October 8, 2004, for the grant of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection is dismissed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in the development of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). In the present appeal, a June 2011 letter included notice on how to support to a claim for an earlier effective date.  Additionally, the May 2012 SOC included a discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE in an earlier rating decision.  

Despite such notice, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide notice of the laws and regulations governing effective dates, if - as in this case, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

In the instant case, to the extent that the Veteran argues that there was CUE in a prior RO decision in conjunction with seeking an earlier effective date, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Furthermore, his remaining freestanding earlier effective date claim must be dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Moreover, the Veteran was afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal during a June 2014 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was notified of the reasons for the denial of the claim and of the law applicable to the assignment of effective dates.  His assertions of CUE in prior rating decision were acknowledged and testimony was taken as to the specific assertions of CUE.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As CUE claims are determined based on the evidence of record at the time of the prior decision, there is no outstanding evidence to obtain on the matter.   Furthermore, as the Veteran's remaining freestanding earlier effective date claim must be dismissed as a matter of law, there is no possibility that any additional evidence could substantiate such claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  Background

On January 18, 2000, the Veteran filed a formal service connection claim, using a VA Form 21-526, for disorders of the right knee and both feet.  On the application form, the Veteran indicated that he had not previously filed a claim for benefits with VA.  

Accompanying the claims and also received on January 18, 2000, were copies of private medical records.  These records included a report of hospitalization reflecting that the Veteran was admitted in late November 1999 and discharged in early December 1999, and showing that final diagnoses included: (1) retroperitoneal fibrosis; (2) obstruction to the left ureters, secondary to (1); and (3) urinary tract infection.  Also included was a January 2000 private medical statement from W.M.B., M.D., identified as a specialist in medical oncology, noting that retroperitoneal fibrosis was discovered in November 1999 and that the disorder was a notoriously occult process.  It was also noted that it was impossible to say how long it had been present. 

In an April 2000 rating action, service connection was denied for bilateral knee and foot conditions.  

On July 31, 2002, the Veteran filed a service connection claim for retroperitoneal fibrosis.  In August 2002, a duty to assist letter was issued.  VA records were added to the file, which included a June 2002 hospitalization summary indicating that the Veteran was treated for retroperitoneal fibrosis and urinary tract infection.  The Veteran indicated that he had served with the military in Panama and believed that he may have been exposed to some dangerous chemicals at that time.  VA treatment records dated in June 2002 described the disorder as idiopathic.  The Board parenthetically notes that the United States Court of Appeals for Veterans Claims (Court) has defined the term idiopathic as of unknown causation.  See Lanthan v. Brown, 7 Vet. App. 359, 361 (1995). 

In an October 2002 rating decision, the RO denied service connection for retroperitoneal fibrosis, reasoning that the claimed condition, first diagnosed in 1999, was not shown to be diagnosed in service or related to any symptoms shown in service.  The Veteran was notified of the determination at his address of record by correspondence dated November 5, 2002, but, as will be discussed below, did not appeal the decision or submit new and material evidence within one year.  Therefore, such decision became final. 

In February 2004, in conjunction with an appeal to the Board of the service connection claim for bilateral knee disorders, the Veteran submitted a January 2004 statement of Dr. W.M.B in which the doctor stated that the Veteran's knee injuries were probably exacerbated by military service.  As an incidental matter, the doctor also commented that retroperitoneal fibrosis had an insidious onset in November 1999, but could well have been present for 5 to 10 years prior to that time.   

On October 8, 2004, the RO received an application to reopen the claim of entitlement to service connection for retroperitoneal fibrosis.  Also received at that time was an October 2004 statement from Dr. W.M.B noting that the Veteran's initial diagnosis of idiopathic retroperitoneal fibrosis was established in 1999, but that symptoms compatible with this disease extended back to about 1985.  A July 2006 VA examination report contained an opinion to the effect that it was at least as likely as not that retroperitoneal fibrosis was present during active service.  

Ultimately, in a VA rating action of January 2007 service connection was established and a 100 percent evaluation assigned for retroperitoneal fibrosis, effective from October 8, 2004, the date of the successful claim to reopen.  The Veteran was advised of that decision in a February 2007 notice letter and elected to appeal the assigned effective date, arguing that the correct effective date should be the original date of the claim as there was of record at that time a medical opinion linking the condition to active duty. 

In a July 2008 decision, the Board denied an effective date prior to October 8, 2004, for the award of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection.  In a decision issued contemporaneously with the current decision, the Board has denied the Veteran's motion to revise or reverse such decision based on CUE.

In April 2011, the Veteran filed a claim of entitlement to an effective date prior to October 8, 2004, for the award of service connection and the assignment of a 100 percent rating for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, to include on the basis of CUE in an October 2002 rating decision.  



III.  Clear and Unmistakable Error - October 2002 Rating Decision

The Veteran maintains that the October 2002 rating decision denying service connection for retroperitoneal fibrosis contains CUE.  In the regard he has raised two primary contentions, as documented in April 2011 correspondence from the Veteran's representative: (1) VA did not properly develop the claim or carry out the duty to assist, as a VA examination was not afforded when the claim was in relative equipoise; and (2) the rating official provided his/her own medical opinion when denying the claim.  

In October 2002, the RO denied entitlement to service connection for retroperitoneal fibrosis.  Although notified of this denial in a letter dated November 5, 2002, the Veteran neither appealed the denial nor submitted new and material evidence within the one year appeal period.  Consequently, the denial became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2014)].  See also King v. Shinseki, 23 Vet. App. 464, 466 (2010) ("Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final") (quoting 38 C.F.R. § 3.156(b)).  The Veteran does not maintain that he was not adequately notified of the October 2002 rating action, added additional evidence to the file within a year of notification of the denial of the claim, or he appealed that decision.  Therefore, it is final.

To the extent that the Veteran seeks to revisit the RO's prior final October 2002 rating decision as part of his earlier effective date claim (in the absence of an argument that there was CUE in such a decision as discussed below), this would constitute the type of freestanding earlier effective date claim that the Court has held must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, one exception to the finality doctrine discussed above occurs when CUE is found in a prior RO decision.  If the evidence establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 51101; 38 C.F.R. §§ 3.104(a), 3.105(a).  In April 2011 correspondence as well as at the 2014 Board hearing, the Veteran and his representative essentially claimed that there was CUE in the prior final October 2002 rating decision.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that an assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger. Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

The Veteran maintains that VA's general failure to assist him in developing his claim constitutes error.  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is also premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Similarly, the Veteran's argument that VA failed in its duty to assist such as by failing to obtain an adequate or "proper" examination cannot constitute the basis for a claim of CUE.  See Hazan v. Gober, 10 Vet. App. 511, 522 (1997); Russell, 3 Vet. App. at 315 (en banc) ("there is . . . no way of knowing what such an . . . examination would have yielded . . . , so it could not be concluded that it 'would have manifestly changed the outcome'").  Thus, in the instant case, any failure in the RO's duty to assist a claimant, such as obtaining any additional evidence to include an examination, cannot constitute the basis for a claim of CUE.  

The Veteran also maintains that the rating official provided his/her own medical opinion when denying the claim, constituting CUE.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).  "Broad-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient bases for CUE.  Fugo, 6 Vet. App. at 44.  In essence, mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

For the foregoing reasons, it cannot be said that the ROs denial of entitlement to service connection for retroperitoneal fibrosis in the October 2002 decision contained an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.  The allegations of CUE in the October 2002 rating decision as a basis for entitlement to an effective date earlier than October 8, 2004 for the grant of service connection for retroperitoneal fibrosis are unsupported and must therefore be denied.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313 ) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).

IV.  Effective Date Prior to October 8, 2004 for the Establishment of Service Connection for Retroperitoneal Fibrosis

The Veteran contends that he is entitled to an effective date prior to October 8, 2004, for the grant of service connection and the assignment of a 100 percent rating for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection.   

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's earlier effective date claim for the grant of service connection and the assignment of a 100 percent rating for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, must be dismissed.  In the instant case, the Veteran appealed the January 2007 rating decision that granted service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, and assigned a 100 percent evaluation, effective October 8, 2004.  The appeal was addressed in a final decision issued by the Board in July 2008, which denied an effective date prior to October 8, 2004, for the grant of service connection.  The Board notes that the January 2007 rating decision was subsumed by the July 2008 Board decision.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1104; see Chisem v. Gober, 10 Vet. App. 526 (1997).  

In light of the final Board decision, the Veteran is left with only one option in his attempt to obtain an earlier effective date: a motion alleging CUE in the Board's July 2008 decision.  See 38 C.F.R. § 3.105(a).  During his 2014 Board testimony, the Veteran challenged the 2008 Board decision on the basis of CUE.  However, as he will be formally informed contemporaneously with this decision, the motion for revision of the July 2008 Board decision has been denied in a separately issued decision.  

Accordingly, as determined above, the October 2002 rating decision that initially denied the Veteran's claim for service connection for retroperitoneal fibrosis is final and, based on the Board's determination herein, does not contain CUE.  Moreover, the July 2008 Board decision is final as to the matter of the Veteran's claim of entitlement to an effective date prior to October 8, 2004, for the grant of service connection for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection and does not contain CUE.  Therefore, the Veteran's April 2011 claim is left as a freestanding claim for an earlier effective date.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  Rudd at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue.  See also Sabonis, supra.



ORDER

The October 2002 rating decision that denied service connection for service connection for retroperitoneal fibrosis was not clearly and unmistakably erroneous, and the appeal on such basis is denied. 

The issue of entitlement to an effective date prior to October 8, 2004, for the grant of service connection and assignment of a 100 percent rating for retroperitoneal fibrosis with chronic lymphedema, anemia, and renal and urinary tract dysfunction and infection, is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


